Title: To George Washington from Adam Stephen, 23 December 1755
From: Stephen, Adam
To: Washington, George



Dr Sir
Fort Cumberland [Md.] Decr 23d 1755

Such a Spirit of Revenge and Indignation prevaild here, upon hearing you were insulted at the Fairfax Election, that we all were ready and violent to run and tear Your Enemies to pieces. As I imagine my self interested in all that Concerns you, I cannot forbear telling you that it would have been far better to have acquainted me with your Intention of Standing Candidate for Frederick, my acquaintance there is very general, and I would have touchd on the tender part, So gently that with a Weeks Notice, I am perfectly Sure you would have gone Unanimously, in the mean time I think your Poll was not despicable, as the people were a Stranger ⟨to⟩ your purpose, Untill the Election began.
It is certain there was no declaration of War Octr 10th tho’ this is Second hand News to You. The Blood & Burnings of the Back inhabitants has Effectually rous’d the Pennsylvanians.
The Commissioners for disposing of the £60,000 and transacting Military affairs, Sit every day sunday not excepted, to Expedite measures for their defence. I was mistaken in my last when I mentioned general Shirley at Lake George, it was at Albany.
A proposal is on the Carpet, but kept very Secret, that The Jersey & Pennsylvania Troops join ours, and make an Attempt on the Ohio very Early in the Spring.
No accounts from Genl Johnson latly, the Boston people complain of his Inactivity; as he on the Spot was not the best Judge of what might be done.
By the last Accounts, it was reported in London that the French G[overnmen]t had made New Overtures of an Accommodation, promising to Relinquish all their Incroachments on the Ohio & Elsewhere, but that our Ministry insisted further that the Marine of both Nations remain on their present footing, without any Augmentation, and that the French should deliver into their Custody, a Certain Number of their Capital Ships as a Security, for their performance of Conventions: But

it Seems the French Ambassador to this pleaded non Sum Informatus.
They divide the French Neutrals in the most convenient manner they Can among the Townships to the northward.
I am well pleasd with the Notion of Hostages—to Judge of their Behaviour from their perfidious Conduct with respect to the Neutral Islands; we have all the Reason in the World to believe we would be Cut to pieces when we went to take possession of F. Du Quesne or then perhaps be oblig’d to Return with our fingers in our Cheeks for This they Could easily blame the Indians!
Mr Polson has got a Commission in one of the Regiments My Brother lies Sick at New-York and is uncertain whether he is provided for, or Not, It would be a great addition to former favours to keep Mr Polson’s Commission Vacant, untill I hear further from him.
Mr Calder has bought Ensign Dagworthy’s Commission at £200 St. and Dagworthy has bought Lt Morgans at £300 St. 10 Officers were sent over for the Regiments from home.
It is certain Gel Shirley has orders to Raise two New Regiments. I should be glad to know if any Troops &ca were expected in Virginia from England, and the Authority. I am with due Respects, Sir, Your most obt huble Servt

Adam Stephen


I wish you the Complimts of the Season!
Last night Mr Campbell Returnd from Recruiting on the Branch—without the least Success, and informs me ten of Ashbys men went off Bodily, and told him of it before. As I have reason to believe it is a Scheme to go home & keep the Holly-days—I have sent Majr Livingston to Examine into the affair[.] Capt. Ashby asked Leave for a good many of them; and for himself, when I was there.

